DETAILED ACTION
	Claims 1-5 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/20 has been considered by the examiner.

Drawings
The drawings are objected to because descriptive labels other than numerical are needed for figures 1-7 and 11.  See 37 CFR 1.84(o).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whetsel, U.S. Publication No. 2002/0147950

As per claim 1 Whetsel teaches the claimed microchip with a multiplicity of reconfigurable test structures (figure 10), wherein the microchip has a test input (TDI) and a test output (TDO) (Paragraph [0083-0084]), wherein the multiplicity of test structures can be connected to the test input (TDI) and the test output (TDO) (scan distributors and scan collectors), wherein one intermediate memory  is provided for each of the multiplicity of test structures (test circuitry connected to multiple cores), 
	Although the terminology used to describe the test circuitry is different than the claimed terminology the circuitry disclosed is performing the claimed functionality. Therefore the claimed invention would have been obvious to a person having ordinary skill in the art at the time of filing of the present claims as suggested in paragraphs [0005-0006].

As per claim 2, Whetsel teaches a test stimulus, which is read into one of the intermediate memories, is decompressed prior to execution (Fig 10 elements 1028 and 1024).

As per claim 3, Whetsel teaches the result of a test stimulus is read into one of the intermediate memories and is compressed prior to forwarding to the test output (TDO) (Figure 10 elements 1026 and 1030, paragraph [0084-0085]).

As per claim 4, Whetsel teaches that the test structure provides an in-field test (internal circuit to control test would be obvious to use in the field (Paragraphs [0005-0007]).

As per claim 5, Whetsel teaches at least a portion of the multiplicity of test structures can be tested simultaneously (Paragraphs [0007 -0085]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whetsel 20050204226 teaches a scan test architecture that facilitates low power testing of semiconductor circuits by selectively dividing the serial scan paths into shorter sections. Multiplexers between the sections control connecting the sections into longer or shorted paths. Select and enable signals control the operation of the scan path sections. 
Chakraborty  2009/0193304 teaches  hierarchical scan testing with TDI and TDO with boundary scan paths and capture update registers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111